EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Skinner on 5/6/21.
The application has been amended as follows: 

Claim 1 has been amended to insert the following before the period in the last line:
---; wherein the gas supply includes a liquid CO2 tank and a vaporizer connected to the tank to convert liquid CO2 to CO2 gas; and wherein the gas supply further includes a pressure builder communicatively disposed between the tank and the vaporizer---.

Claims 2 and 3 have been canceled.

Claim 4 has been amended as follows: “claim 3” in line 1 has been replaced with ---claim 1---.


Reasons for Allowance
Claims 1, 4-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system of promoting plant growth and production as claimed in detail, especially the feature of wherein the gas supply includes a vaporizer connected to the tank to convert liquid CO2 to CO2 gas; and wherein the gas supply further includes a pressure builder communicatively disposed between the tank and the vaporizer.
Takashima (US 9894844) in view of Currier (US 2012/0216459) and Maier et al. (US 7931921) teaches a similar system as the claimed invention. However, Takashima in view of Currier and Maier et al. lacks wherein the gas supply includes a vaporizer connected to the tank to convert liquid CO2 to CO2 gas; and wherein the gas supply further includes a pressure builder communicatively disposed between the tank and the vaporizer. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Currier (US 2012/0216459) teaches a flexible CO2 emission conduit having a diameter of ¼ inch.
Maier et al. (US 7931921) teaches a CO2 emission conduit having a diameter of ¾ inch.
Van Elmpt (CN 102811606) teaches a height-adjustable CO2 emission conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643